Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/25/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3. 	This is in response to the amendments filed on 11/25/2020. Claims 1, 3, 6, 8, 11 and 13 have been amended. Claims 2, 7 and 12 have been canceled.  Claims 16 and 17 have been added. Claims 1, 3-6, 8-11 and 13-17 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/25/2020, with respect to the rejections of claims 2-3, 7-8, and 12-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections have been withdrawn.
Applicant’s arguments, see page 8, filed 11/25/2020, with respect to the rejections of claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Laura A. Daly on 02/25/2021.
The claims have been amended as follows:

1. (Currently Amended) 	A computer-implemented method, comprising: 
receiving, by a first server that provides a service page within a target application and from a second server that serves an originating application, a temporary trusted login token request for accessing the service page; 
generating, by the first server, a temporary trusted login token based on the temporary trusted login token request, wherein the temporary trusted login token includes a service authorization that identifies one or more service pages that can be accessed through temporary trusted login, the temporary trusted login token comprising a first mapping relationship between identifications corresponding to one or more allowed service pages and the temporary trusted login token, and further comprising a second mapping relationship between 

receiving, by the first server, a service page access request for accessing the service page generated based on the temporary trusted login token; 
identifying, by the first server, the temporary trusted login token including the service authorization from the service page access request; 
determining, by the first server, if the service page is included in the one or more service pages that are identified by the service authorization; and 
allowing, by the first server, trusted login to the service page from the originating application if the service page is included in the one or more service pages, the allowing of the trusted login comprising displaying the service page in the originating application without redirecting to the target application for the display of the service page.

6. (Currently Amended) 	A non-transitory, computer-readable medium storing one or more instructions executable by a first server that provides a service page within a target application to perform operations comprising: 
receiving, from a second server that serves an originating application, a temporary trusted login token request for accessing the service page; 
generating a temporary trusted login token based on the temporary trusted login token request, wherein the temporary trusted login token includes a service authorization that identifies one or more service pages that can be accessed through temporary trusted login, the temporary trusted login token comprising a first mapping relationship between identifications corresponding to one or more allowed service pages and the temporary trusted login token, and further comprising a second mapping relationship between 
sending the temporary trusted login token to the originating application using the second server; 
receiving a service page access request for accessing the service page generated based on the temporary trusted login token; 
identifying the temporary trusted login token including the service authorization from the service page access request; 
determining if the service page is included in the one or more service pages that are identified by the service authorization; and 
allowing trusted login to the service page from the originating application if the service page is included in the one or more service pages, the allowing of the trusted login comprising displaying the service page in the originating application without redirecting to the target application for the display of the service page.

11. (Currently Amended) 	A computer-implemented system, comprising: 
one or more computers comprising a first server that provides a service page within a target application; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, from a second server that serves an originating application, a temporary trusted login token request for accessing the service page; 
generating a temporary trusted login token based on the temporary trusted login token request, wherein the temporary trusted login token includes a service authorization identifications corresponding to one or more allowed service pages and the temporary trusted login token, and further comprising a second mapping relationship between 
sending the temporary trusted login token to the originating application using the second server; 
receiving a service page access request for accessing the service page generated based on the temporary trusted login token; 
identifying the temporary trusted login token including the service authorization from the service page access request; 
determining if the service page is included in the one or more service pages that are identified by the service authorization; and 
allowing trusted login to the service page from the originating application if the service page is included in the one or more service pages, the allowing of the trusted login comprising displaying the service page in the originating application without redirecting to the target application for the display of the service page.

Allowable Subject Matter
Claims 1, 3-6, 8-11 and 13-17 are allowed as amended. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

What is missing from the prior art is the method comprising: the temporary trusted login token comprising a first mapping relationship between one or more service identifications corresponding to one or more allowed service pages and the temporary trusted login token, and further comprising a second mapping relationship between a current trusted login identification issued by the first server and the temporary trusted login token, wherein the first mapping relationship and the second mapping relationship are separate mapping relationships, recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 3-5 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 6 recites a non-transitory, computer-readable medium which corresponds to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491